{¶ 23} I concur in the majority's general analysis of the law involved in appellant's first assignment of error. I specifically concur in its decision the trial court erred in sentencing appellant in absentia, but do so with regard only to the 60 day jail sentence on the second contempt. Unlike the majority, I would not only find the 60 day sentence to be in error, but also the second finding of contempt upon which it was based, requires reversal because of appellant's absentia.
 {¶ 24} I also write separately to clarify I would not reverse and remand that portion of the sentence which imposed 30 days in jail for the first contempt finding.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion on file, the judgment of the Stark County Court of Common Pleas, Juvenile Division, is reversed and remanded. Costs assessed to appellant.